234 U.S. 63 (1914)
ATLANTIC TRANSPORT COMPANY OF WEST VIRGINIA
v.
STATE OF MARYLAND TO THE USE OF SZCZESEK.
No. 216.
Supreme Court of United States.
Argued January 29, 30, 1914.
Decided May 25, 1914.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE FOURTH CIRCUIT.
*64 Mr. Edward Duffy, with whom Mr. Nicholas P. Bond and Mr. Ralph Robinson were on the brief, for petitioner.
Mr. W.H. Price, Jr., and Mr. John E. Semmes, Jr., with whom Mr. John E. Semmes, Mr. Jesse N. Bowen and Mr. Matthew Gault were on the brief, for respondent.
MR. JUSTICE HUGHES delivered the opinion of the court.
This is a libel filed on behalf of the widow and infant children of Martin Szczesek to recover damages for injuries resulting in his death. Szczesek was a stevedore in the employ of the Atlantic Transport Company, the petitioner, and was engaged in loading the ship Pretoria. The District Court allowed a recovery against the petitioner (190 Fed. Rep. 240) which the Circuit Court of Appeals affirmed. 193 Fed. Rep. 1019.
The questions presented are the same as those which were considered in Atlantic Transport Company v. Imbrovek, ante, p. 52, decided this day and, for the reasons stated in the opinion in that case, the decree is affirmed.
Affirmed.